DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U. S. 7,578,453).

Regarding claim 13, Wilson discloses a fluid applicator comprising: an agricultural implement; at least one applicator arm for applying a fluid to an agricultural field (matter of intended use), the at least one applicator arm is connected to the agricultural implement; and a nozzle coupled to the at least one applicator arm (82), the nozzle includes a fluid inlet (at 20); a fluid outlet (56, 58); and a rotatable member (32) to rotate over the fluid outlet to selectively expose the fluid outlet to at least one opening (48) to provide fluid flow from the fluid outlet through the opening, wherein as the rotatable member rotates over the fluid outlet, a different number of openings is in fluid communication with the fluid outlet, wherein the agricultural implement is a sprayer, a spreader, or an irrigation implement (the device of Wilson is capable of being used as an agricultural implement by simply spraying, spreading fluid over or irrigating any agriculture as a matter of intended use).
Regarding claim 14, each opening has a same size to the other openings.
Regarding claim 16, the rotatable member comprises a cylinder (32) that rotates around the nozzle.

Regarding claim 15, wherein the rotatable member has a plurality of portions that rotate over the fluid outlet that provides fluid flow through only the portion or portions over the fluid outlet, and each portion has a different number of openings from the other portions (as shown in Fig. 10 and 11).
Regarding claim 18, the rotatable member has a single (any one of 48) opening over a portion of a surface on the rotatable member, a plurality of openings (56, 58) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings exposed to the single opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-11, 13-16, 18-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U. S. 7,578,453) in view of Smith (U.S. 3,724,760).
Regarding claims 1 and 19, Wilson discloses a nozzle/valve comprising: a fluid inlet (at 20); a fluid outlet (56, 58); and a rotatable member/selector (32) to rotate over the fluid outlet to selectively expose the fluid outlet to at least one opening (48) to provide fluid flow from the fluid outlet through 
the rotatable member/selector is a first rotatable member/first selector having a plurality of portions that rotate over the fluid outlet that provides fluid flow through only the portion or portions over the fluid outlet, and each portion of the rotatable member has a different number of openings from the other portions (as shown in Fig. 10, 11) including a first portion having a single opening disposed over the fluid outlet for a first rotatable position and a second portion having two openings disposed over the fluid outlet for a second rotatable position, wherein the single opening is different than the two openings (columns of the openings can be considered ‘portions’, the limitation “single opening” does not preclude additional openings so long as the single opening is included with the additional openings, i.e. there is a single opening among the plurality of openings, the rotatable member can do a partial rotation wherein a single column, or two columns, or more, are exposed to the outlet); or
the rotatable member is a third rotatable member having a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet (as shown in Fig. 10, 11), including a first opening disposed over the fluid outlet for a first rotatable position, the first opening and second opening disposed over the fluid outlet for a second rotatable position, and a third opening in addition to the first and second openings disposed over the fluid outlet opening for a  third rotatable position (columns of the openings can be considered ‘portions’, the rotatable member can do a partial rotation wherein a single column, or two columns, or more, are exposed to the outlet).
Wilson fails to disclose setting the rotatable member such that only a single opening is disposed over the fluid outlet for a first rotatable position.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a rotational position where only a single outlet is disposed over the fluid outlet or any desired number, as taught by Smith, as a matter of obvious design choice, since doing so would yield predictable results, namely, the ability to expose the amount of outlets desired to produce the flow rate desired.
Regarding claim 10, Wilson discloses an implement, comprising: an agricultural implement (10) for placement of fluid in an agricultural field (capable of being utilized for agriculture), and a nozzle disposed on the agricultural implement for applying fluid to the agricultural field, wherein the nozzle comprises: a fluid inlet (at 20); a fluid outlet (56, 58); and a rotatable member (32) to rotate over the fluid outlet to selectively expose the fluid outlet to a single opening (48) to provide fluid flow from the fluid outlet through the single opening, wherein a plurality of openings (56, 58) are disposed in the fluid outlet, and rotation of the rotatable member changes a number of openings exposed to the single opening (the limitation “single opening” does not preclude additional openings so long as the single opening is included with the additional openings, i.e. there is a single opening among the plurality of openings).
Regarding claim 13, Wilson discloses a fluid applicator comprising: an agricultural implement; at least one applicator arm for applying a fluid to an agricultural field (matter of intended use), the at least one applicator arm is connected to the agricultural implement; and a nozzle coupled to the at least one applicator arm (82), the nozzle includes a fluid inlet (at 20); a fluid outlet (56, 58); and a rotatable member (32) to rotate over the fluid outlet to selectively expose the fluid outlet to at least one opening (48) to provide fluid flow from the fluid outlet through the opening, wherein as the rotatable member 
Regarding claims 2 and 20, each opening has a same size to the other openings.
Regarding claims 3, 9, and 21, the rotatable member is the first rotatable member/first selector and third rotatable member.
Regarding claims 4 and 22, the rotatable member comprises a cylinder (32) that rotates around the nozzle.
Regarding claim 25, the nozzle further comprises a first portion of a fluid line (18) in fluid communication with the fluid inlet, and a second portion of the fluid line (space between fluid outlet and openings) in fluid communication with the fluid outlet.

Claim 5-8, 17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson or Wilson and Smith, as applied above, and further in view of Bartlett (U.S. 3,711,029).
Regarding claims 5-8, 17, 23, and 24, Wilson discloses the invention as described above, wherein the rotatable member has a plurality of openings and rotation of the rotatable member changes a number of openings disposed over the fluid outlet and includes a single opening (any one of 48), a plurality of openings are disposed on the fluid outlet, and rotation of the rotatable member changes a number of openings exposed to the single opening, but fails to disclose the rotatable member is the second rotatable member comprising a disc pivotably disposed on the nozzle through a pivot.
However, Bartlett teaches a nozzle which utilizes a rotatable member in the form of a disc (19) to adjust fluid discharge, with a pivot (20) disposed on the valve over the nozzle so that a first portion of the rotatable member is over the fluid outlet (16), and a second portion of the fluid outlet is disposed to a side of the nozzle and beyond the side of the valve (the valve being the specific outlet utilized).


Response to Arguments
Applicant’s arguments with respect the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VIET LE/Primary Examiner, Art Unit 3752